DETAILED ACTION

Claim Objections

Claim 13 is objected to because of the following informalities:  “radially offset from each other alternating directions along…” is not grammatically clear.  Perhaps “radially offset from each other in alternating directions along…” was intended.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 11, 14, and 15, are rejected under 35 U.S.C. 103 as being unpatentable over Donahue (US 6,482,487) in view of Kleinsasser et al. (US 10,383,402) and Heinz (US 2005/0167316).
Donahue discloses a mutli-layer double-side adhesive pad comprising: a first adhesive sheet 11 having a first pull tab (area free of adhesives) (Fig. 2), a first adhesive 13 having a first adhesive strength on one side and a second adhesive 15 having a second adhesive strength on the other side (Col. 2, 37-44; Fig. 4).  Donahue further discloses an adhesive sheet with the same construction, wherein the first and second double-sided adhesive sheets are coupled together, wherein the adhesives of adjacent sheets are in direct contact (Col. 2, 5-19; Fig. 2).    The first adhesive 13 spans a “distal side” of the first adhesive sheet, and the second adhesive 15 spans a “proximal side” of the first adhesive sheet, wherein the adhesives both substantially span the sides (up to 80%) (Col. 2, 43-47); Donahue discloses a stack of a plurality of adhesive sheets which further comprise a “first cover sheet” and a “second cover sheet”; where “cover” simply denotes that they cover (and are attached to) an adjacent sheet, thus the stack comprises a first adhesive sheet, a second adhesive sheet, a first cover sheet, and a second cover sheet, all having the properties of the first adhesive sheet, described above (Fig. 2).
Donahue does not disclose that the adhesive strength of the first and second adhesive are different however, Kleinsasser et al. teach a very similar double-sided adhesive sheet 302 having a first pull tab 312, a first adhesive 304 having a first adhesive strength on one side and a second adhesive 306 having a second adhesive strength on the other side (Col. 6, 46-67; Fig. 3B), wherein the first strength and second strength may be different (different type of adhesive/different adhesive properties) (Abstract). It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the adhesives taught in Donahue with different strengths in view of Kleinsasser et al.  to provide one surface with a more permanent adhesion, and a second side with a more releasable surface (Col. 4, 55 – Col. 5, 4).  Also, as taught in Donahue, the two adhesives may be used to adhere two different objects (e.g. a wall and an envelope) (Fig. 1), which is a similar purpose as Kleinsasser et al. (e.g. fabric and skin).
Donahue and Kleinsasser et al. substantially teach the invention, including that the multi-layer double-sided adhesive pad is circular and has tabs, but do not teach that each tab of each sheet is radially offset from the prior tab of the previous sheet, however, Heinz teaches a similar stack “pad” of paper sheets (plates), wherein each sheet is circular and contains a tab radially offset between adjacent sheets (Fig. 1).  It would have been obvious to modify the sheets taught in Donahue and Kleinsasser et al. via rotation to provide radially offset tabs in view of Heinz to allow the individual tabs of adjacent sheets to be “more easily seen and grasped” (0018).
Donahue in view of Kleinsasser et al. and Heinz do not disclose “a multi-layer double-sided adhesive pad for coupling an object to a surface” that “the multi-layered pad may be adhered to the surface after the first cover sheet is removed and the adhesive layer spanning the proximal side of the second adhesive sheet is exposed and the multi-layer pad may be adhered to the object after the second cover sheet is removed”, however, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997). (MPEP 2114).  The structure taught in Donahue in view of Kleinsasser et al. and Heinz is capable of this function.   
In respect to claim 4, Kleinsasser et al. teach several polygonal shapes wherein the tab extends from a polygon (e.g. the triangle, plus sign, pentagon, etc.) which are rotationally symmetric i.e. if providing the pad taught in Donahue and Kleinsasser et al. with the additional teaching of offsetting the tabs in Heinz, would lead to only one solution: rotating each adjacent sheet such that the tab projections from the adjacent side in each adjacent sheet.  Thus the stack of sheets would provide the staggered configuration taught in Heinz while retaining the same outside perimeter for the entire pad, such that they are easily cut in one motion (Donahue).  
In respect to claim 5, Donahue does not explicitly disclose that the multi-layer double-sided adhesive pad is circular (or oval), however, Kleinsasser et al. further teach a wide variety of suitable shapes with the same configuration of an adhesive portion and a non-adhesive “tab” (Fig. 2).  It would have been obvious to provide the multi-layer double-sided adhesive pad taught in Donahue in any suitable shape as taught by Kleinsasser et al. as mere ornamentation and matters relating to ornamentation only with no mechanical function, cannot be relied upon to patentably distinguish the claimed invention from the prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). In the instant case, Donahue explicitly states that the shape of the sheets is not critical to the invention, so long as the adhesive is spared in one area to create a tab (Col. 2, 23-35).  Kleinsasser et al. teach the same basically configuration in a multitude of shapes, each with the same function regardless of shape, namely, the same creation of a pull tap region and adhesive region.
In respect to claims 6 and 7, Heinz further teaches providing each tab with a color which differentiations from the rest of the sheet, a number, or colored dots (“other means”).  It would have been obvious to provide the tabs of Donahue and Kleinsasser with the various index means taught in Heinz to facilitate seeing the tabs as well as to distinguish between adjacent sheets (0015).
In respect to claims 9, 11, and 14, Donahue in view of Kleinsasser et al. and Heinz teach the claimed invention for the reasons stated above.  
In respect to claim 15, the claim may be construed as a functional limitation, wherein “each tab is inclined relative to the plane of its corresponding adhesive sheet” is performed in usage of the tabs, i.e. a user provides lift to the tab, breaking the plane with the rest of the sheet, in removing the sheets. 

Claim 15 is additionally rejected under 35 U.S.C. 103 as being unpatentable over Donahue (US 6,482,487) in view of Kleinsasser et al. (US 10,383,402) and Heinz (US 2005/0167316) as applied to claim 1 above, and further in view of Sasaki (JP 2002/284160) (See NPL for English Translation).
Although Donahue in view of Kleinsasser et al. and Heinz are believed to intrinsically disclose that the “tab is inclined” through use of the tab to separate the sheets, Sasaki further teach a tab (soda tab, which is non-analogous but “solves the same problem”) wherein a protruding tab 6 is provided at an inclined plane to the rest of the device (Fig. 1).  It would have been obvious to modify the tabs taught in Donahue, Kleinsasser at al. and Heinz to incline relative to the rest of the adhesive sheets in view of Sasaki to make it easier to pull with a finger (0001).

Allowable Subject Matter

Claims 10, 12, and 13, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 13 is also objected to for minor informalities.
None of the prior art anticipates or renders obvious that the tabs are offset in first and different directions (alternating directions).  This difference from the prior art was discussed in the interview on 04/06/21.

Response to Arguments

In respect to claims 1-7, applicant's arguments filed 04/26/21 have been fully considered but they are not persuasive.
The rejection is newly drawn to Donahue in view of Kleinsasser et al. and Heniz, however, the applicant argues that the primary reference of Donahue does not disclose “a first adhesive sheet having an adhesive layer substantially spanning a distal side of the first adhesive sheet and substantially spanning a proximal side thereof” however the examiner respectfully disagrees.  First, “substantially”’ does not require full coverage, and arguably, the roughly 50% coverage shown is spans the distance “substantially”.  Regardless, Donahue requires only that the adhesive does not cover all of the substrate in order to create an area for the tab, and specially recites up to 80% coverage which clearly “substantially” spans the distance (Col. 2, 43-47).
It is readily admitted that Donahue in view of Kleinsasser et al. fail to disclose that the pull tabs are radially offset, which is taught by Heinz (originally claims 4-8), which is now applied to all claims. The applicant further argues that the teaching of Heinz is “non-analogous art”, however the examiner respectfully disagrees.  Analogous art is defined as (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. In respect to the “same field of endeavor” requirement, the examiner appreciates that the invention (and Donahue/Kleinsasser et al. references) are drawn to adhesive pads, and Heinz is drawn to paper plates, however, both are drawn to substrates which are stacked one on top of the other, and both are drawn to pull tabs which are used to separate said substrates from the stack.  Thus while not being exactly the same, they are reasonably with the “same field of endeavor”.   Even more so, the pull tabs, which is addressed by Heinz, are exactly the same and serve the same function (to assist in separation of the substrates).
As for “addressing the same problem” the Kleinsasser et al. and Donahue references both use similar pull tabs which are used for the purpose of separate the substrates from each other.  Heinz has pull tabs which are used for the same purpose.  The teaching of staggering the pull tabs (radially offsetting them) taught by Heinz addressing the same problem, which is that stacked pull tabs can be difficult to grab, and staggering them eases in their use, allowing two separate substrates to be easily pulled apart by grasping adjacent tabs.  The only fundamental difference between Donahue and Kleinsasser et al. (and the present invention) and Heinz is the substrates themselves, with the Heinz not including adhesive between them.  The pull tabs however, function and have inventiveness, outside of the exact construction of the substrates i.e. the pull tabs solve the same problem regardless of the structure they are connected to.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518.  The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637